— Appeal from a judgment of the Supreme Court, entered in the Chemung county clerk’s office on August 1, 1938, and from an order denying plaintiff’s motion for a new trial upon the ground of newly-discovered evidence, entered in the Chemung county clerk’s office on December 16, 1938. A trial was had and the jury returned a verdict in favor of the defendant of no cause of action. Plaintiff thereafter moved for a new trial, claiming that she had discovered evidence which was not available to her on the trial. Order unanimously affirmed, with costs. Present — Hill, P. J,, Crapser, Bliss and Heffernan, JJ.